IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JAMES PARRIS, ESQ.,                 NOT FINAL UNTIL TIME EXPIRES TO
FORMER COUNSEL FOR THE              FILE MOTION FOR REHEARING AND
CLAIMANT,                           DISPOSITION THEREOF IF FILED

      Appellant,                    CASE NO. 1D13-6201

v.

ALLIED SYSTEMS, INC., AND
CHARTIS INSURANCE/AIG
PROPERTY CASUALTY AND
MARVIN DENNARD,

      Appellees.


_____________________________/

Opinion filed February 11, 2015.

An appeal from an order of the Judge of Compensation Claims.
William R. Holley, Judge.

Date of Accident: May 10, 2008.

Kenneth B. Schwartz, West Palm Beach, for Appellant.

Robert D. Pope and Hayley Lewis Folmar of McConnaughhay, Duffy, Coonrod,
Pope & Weaver, P.A., Jacksonville, for Appellees.


PER CURIAM.

      AFFIRMED.

MARSTILLER, RAY, and SWANSON, JJ., CONCUR.